OPINION.
Phillips:
This is one of the many cases coming before this Board where it is necessary to approve the determination of the Commissioner, not because it appears that such determination is correct, but because of the failure of the taxpayer or his counsel to support his contentions by proof. In filing its income-tax return the taxpayer claimed a closing inventory of $40,065 less than its opening inventory for the year 1918. The Commissioner disallowed such decrease and valued the inventory at the close of the year at the same figure as at the beginning of the year. The taxpayer in his petition alleged that in doing so the Commissioner committed error. Upon the hearing counsel for the taxpayer rested his case after proving a decrease of 420 head of cattle during the year. The Commissioner introduced no evidence and rested. It was explained to counsel for the taxpayer that this Board had before it none of the records *336of tbe Bureau of Internal Revenue and only sucb evidence as had been adduced before it, and counsel for the taxpayer was thereupon-given permission to reopen his case for the purpose of proving the inventory values. Counsel availed himself of this opportunity only to the extent of proving a part of the inventory. The law imposes upon this Board the duty of making written findings of fact and it is impossible to find facts in the absence of evidence.
The burden of proof is upon the taxpayer, and in the absence of proof that the determination of the Commissioner was incorrect,, his determination must be approved.